Title: From George Washington to William Livingston, 13 November 1782
From: Washington, George
To: Livingston, William


                  
                     Sir
                     Head Quarters 13th Novemr 1782
                  
                  I am persuaded that the importance of the inclosed Act of Congress of the 30th ulto and extract of a letter 6th Novemr from His Excellency the Minister of France on the subject of it, will most seriously call the attention of the Legislature of your state to the matter therein mentioned.  The evil complaind of has been long growing, and has at length arisen to a height truly alarming.
                  I have ever been of opinion, and every day experience convinces me more and more of the truth of it, that nothing short of Laws making the supply of the enemy with Provision or Stores, or holding any kind of illicit intercourse with them, Felony of Death, will check the evil so justly complained of.  A moments reflection must convince every thinking mind, that four such Armies as I command can never carry into affect the wishes of Congress.  The attempt might prove ruinous—For the immense length of communication from Monmouth Eastward would so dissipate my force, that every detachment would be at the mercy of the enemy.  This observation is too striking to need urging, and shews, in the clearest point of view, that rigid Laws rigidly executed, are the only remedies that can be applied next to a force sufficiently competent to invest the enemy in their port of New York.  I have the honor to be &c.
                  
               